Title: To Alexander Hamilton from Aaron Ogden, 8 April 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town April 8. 1800
          
          I was yesterday at the Cantonment near the Scotch plains, and find that a small magazine is always necessary to be in the Store of the Brigade Quarter Master, for a variety of incidental purposes such as the making of Coffins berths for recruits which have lately arrived and are arriving, small window shutters for apertures in the rear of the rooms to be cut out for the purpose of ventilation, and for many such objects as are too minute for, and do not admit the delay of a particular application. Many such occasions now exist, and I have to request from you a general authority for these purposes, untill a more particular arrangement can be made and upon which I hope to confer with you in a few days
          I have the honor to be with the most respectful attachts. Your mo. Ob. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        